Citation Nr: 9921980	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
secondary to trauma, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which increased the veteran's 
evaluation to 20 percent for the veteran's lumbosacral strain 
secondary to trauma.  

In April 1999, the veteran testified at a Video Conference 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lumbosacral strain secondary to trauma is 
manifested by pain and limitation of motion, but no more than 
moderate limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain secondary to trauma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The Board also is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as required under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The veteran contends that the evaluation assigned for 
lumbosacral strain does not adequately reflect the severity 
of his back symptomatology.  He asserts that the evaluation 
should be increased based on pain and limitation of motion.  
The veteran's representative contends that an evaluation in 
excess of 20 percent is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

The veteran was afforded a VA examination in February 1998 
which showed: tightness without actual spasm of the para-
lumbar spinal muscles; flattening of the lordotic curve; 
tenderness over the right sciatic area; DTR's were 2+ 
generally; there were no sensory changes on the left; there 
was a decreased sensation to touch and pin prick of the 
anterior right foreleg; there was pain and stiffness on 
straight leg raising without it generating radicular type 
pain; range of motion of the lumbar spine was forward flexion 
to 50 degrees, backward extension to 10 degrees, right 
lateral flexion to 15 degrees, left lateral flexion to 25 
degrees, and rotation to 20 degrees.  The examiner noted all 
of the above accompanied by loud groans.  EMG and NCV of the 
lower extremities and x-rays of the lumbar spine were normal.  
The diagnosis was myelofacial pain syndrome with episodes of 
muscle spasm, radicular pain.

An August 1998 VA examination showed that the veteran had 
difficulty walking on his toes and on his heels.  Although 
upon examination it was noted that the veteran had 5/5 hip 
flexion, knee flexion, knee extension, dorsiflexion, plantar 
flexion, ankles and EHL (extensor hallucis longus).  The 
veteran had 2+ symmetrical patella and Achilles reflexes and 
plantar reflexes were downgoing.  He had full range of motion 
of his hips, flexion to 120 degrees, internal rotation to 25 
degrees, external rotation to 45 degrees, and full extension.  
The examiner noted that the veteran was mildly tender over 
the L5-S1 region and had forward flexion to 60 degrees, 
extension to 40 degrees, axial rotation to 60 degrees, and 
lateral deviation to 40 degrees.  The veteran had some 
discomfort  in the paraspinal muscles, but no spasms and had 
normal muscle mass in the lumbar spine.  Radiographic 
examination showed mild degenerative arthropathy L5-S1.  The 
examiner's impression was "mild residual back pain, not over 
and above what a person of his age group would have."  X-
rays showed no pathological processes other than mild 
degenerative disease of the lumbar spine L5-S1, and there was 
no evidence of old residual fractures.

During his April 1999 Video Conference hearing the veteran 
testified that his symptoms included pain and numbness in the 
legs with the right worse than the left.  The veteran also 
testified that he was not working because of his 100 percent 
Social Security disability due to four heart attacks and two 
open heart surgeries.

The RO has rated the veteran's lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 as limitation of 
motion of the lumbar spine, with the RO increasing the 
evaluation to 20 percent by a rating decision dated May 1998.  
Under Diagnostic Code 5292, a 20 percent rating is for 
assignment in cases of moderate limitation of motion of the 
lumbar spine.  A 40 percent disability rating will be awarded 
if the limitation of motion of the lumbar spine is severe.

The medical records show that the veteran's disability 
picture corresponds to a 20 percent evaluation under 
Diagnostic Code 5292.  The evidence does not show more than 
moderate limitation of motion of the spine, which is required 
under Diagnostic Code 5292.  During the August 1998 VA 
examination, the veteran had forward flexion to 60 degrees, 
extension to 40 degrees, axial rotation to 60 degrees, and 
lateral deviation to 40 degrees.  The examiner also noted 
full range of motion of the veteran's hips.  In light of the 
foregoing, there is no basis for an assignment of an 
evaluation in excess of 20 percent under Diagnostic Code 
5292.  Therefore, a preponderance of the evidence is against 
a higher evaluation under this diagnostic code.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, (1998), See DeLuca, 8 
Vet. App. at 205-06.  In this regard, the Board believes that 
the record does not provide a basis for finding that there is 
additional functional loss due to pain.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295, however, whether or not they were raised by 
the veteran.  See Suttman v. Brown, 5 Vet. App. 127, 133; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-593 (1991).

Under Diagnostic Code 5293 a 20 percent rating is warranted 
for moderate recurring attacks of intervertebral disc 
syndrome (IDS).  A 40 percent rating contemplates severe, 
recurring attacks with intermittent relief, and a 60 percent 
rating, the maximum schedular rating provided for IDS, 
requires a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The VA examiner in 
August 1998 noted some discomfort in the veteran's paraspinal 
muscles, no spasm, and mild residual back pain.  His x-rays 
showed no pathologic processes other than mild degenerative 
disease of the lumbar spine L5-S1.  The veteran's limitation 
of motion and pain have not been described by a physician as 
severe, and there is no medical evidence that they have 
necessitated more than occasional visits to a physician.  
Since there is no evidence of severe, recurring attacks with 
intermittent relief, an evaluation in excess of 20 percent is 
not warranted.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 20 percent evaluation assigned under Diagnostic Code 5293 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.  In 
fact, in August 1998, a VA there was no evidence of weakened 
movement, excess fatigability or incoordination.

The Board has also considered the applicability of Diagnostic 
Code 5295.  However, the evidence does not show that the 
veteran has severe lumbosacral strain with listing of whole 
spine to opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  In the absence of such factors, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain secondary to trauma is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

